           Case 3:19-cv-01095 Document 1-1 Filed 10/07/19 Page 1 of 5 Page ID #5


                                               EXHIBIT A

    State of   Illinois            )
                                   )ss
    County of St. Clair            )

                    UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                        IN SUPPORT OF COMPLAINT FOR FORFEITURE

           I, Duane Clauer, declare under penalty of perjury the following:

           At all relevant times, I have been a Special Agent (SA) with the Bureau of Alcohol,

    Tobacco, Firearms and Explosives (ATF). The contents of this Declaration are based on

    information provided to me during the course of my investigation from participants in the criminal

    activity, from other witnesses, and from other law enforcement officers.

               1.   On May 6,2019, agents with the ATF and Drug Enforcement Administration (DEA)

    met with a Confidential Source (CS) to conduct a controlled purchase of crystal methamphetamine

    from Tobias M. AUSTIN. The CS was given $1,500.00 in recorded Official Funds to make the

    controlled purchase. The CS initiated contact with AUSTIN and told AUSTIN that he/she needed

    '03 zips" and had what was   owed. The CS eventually drove to AUSTIN's residence and found

    AUSTIN and his neighbor standing outside. The CS and AUSTIN discussed vehicles, tires and

    rims before going back inside of AUSTN's residence. When inside the CS told AUSTIN he/she

.   needed to conduct business and get on the road.

               2.   After a few moments, the CS gave AUSTIN the $1,500.00 in recorded Official

    Funds and advised it was for the "3" (3 ounces of crystal methamphetamine) along with what was

    owed. It should be noted the CS had previously acquired two guns from AUSTIN and owed

    $325.00 for those weapons.

               3.   AUSTIN retrieved what the CS estimated was 2 pounds of crystal methamphetamine

    from the kitchen cabinet. AUSTIN removed a large piece of crystal methamphetamine from one of
      Case 3:19-cv-01095 Document 1-1 Filed 10/07/19 Page 2 of 5 Page ID #6


the plastic baggies and weighed it at 132 grams. The CS asked AUSTIN for the whole piece and

AUSTIN advised that would be almost 2 ounces over the 3 ounces in which the CS paid. AUSTIN

proceeded to weigh out the crystal methamphetamine before bagging up what the CS stated was 86

grams. AUSTIN placed it into a plastic bag before handing it to the CS.

        4.     The CS inquired with AUSTIN about obtaining a larger amount of crystal

methamphetamine (10 lbs.) and needed a price. AUSTIN advised he would only do 2 lbs. at a time

and went on to say he would never serve anyone 10 (10 lbs.) at one   time. AUSTIN then quoted a

price of $4,500.00 per pound.

        5.     AUSTIN then showed the CS a 9mm pistol and talked about ordering an extended

magazine for the gun which   will hold   32 rounds of ammunition. The CS and AUSTIN then

discussed the guns along with attachments. AUSTIN went to a back room in the residence and

brought out a Taurus handgun and showed it to both the CS and the neighbor. AUSTIN further

explained that he would not sell the Taurus because it got him out of   a   jam.

       6.      AUSTIN suggested they go into his backyard and shoot the gun. The CS,

concerned that declining to shoot the gun would raise flags to AUSTIN and jeopardize the CS's

safety, proceeded to go into the back yard with AUSTIN and the neighbor and shot the firearm.

After the CS fired the weapon, AUSTIN took the gun and began to shoot at apan in the yard.

       7.      The CS left AUSTN's residence and met agents at an undisclosed meet location

where TFO Hosp debriefed the CS about the activities which occurred at AUSTIN's residence.

       8.      On May 17,2019, TFO Hosp met with members of the Illinois State Police Tactical

Response Team (ISP TRT) in an attempt to serve a federal search warrant at a residence believed to

be occupied by Tobias Austin in East St. Louis, Illinois.

       9.      The ISP TRT conducted the knock, announced the warrant, and subsequently



                                                  2
       Case 3:19-cv-01095 Document 1-1 Filed 10/07/19 Page 3 of 5 Page ID #7


secured the residence. Within the residence, the ISP TRT located three residents, including Tobias

M. AUSTIN, Rashayla Danyal Miller (AUSTIN's wife) and Miller's juvenile daughter.

       10.    Prior to the ISP TRT completing its sweep of the residence, AUSTIN was removed

from the house and relinquished to TFO Hosp. TFO Hosp and TFO Kevin Bauer (TFO Bauer)

initiated an interview in the front seat of TFO Hosp's vehicle. TFO Hosp provided AUSTIN with

his Miranda warning and AUSTIN acknowledged his understanding of those rights and agreed to

speak with TFO Hosp.

       11.     TFO Hosp asked AUSTIN if there were any guns in the residence. AUSTIN stated

that his wife's gun was in the house but there was nothing else in the house. AUSTIN further

stated that there was $4,000 to $5,000 United States culrency in the house but he made that from

selling a car. TFO Hosp asked AUSTIN about selling crystal methamphetamine. AUSTIN denied

it and said he only sells a little bit of weed. AUSTIN advised that he has a lot of people who come

over to his house, but no one is selling ICE out of the house. AUSTIN continued to deny selling

crystal methamphetamine and advised that he had two previous felony convictions.

        12.    TFO Hosp againasked about the gun AUSTIN claimed was going to be inside the

residence. AUSTIN stated it was a 9mm, but he did not know the make or model. When asked           if
AUSTIN's fingerprints were going to be on the gun, AUSTIN initially stated no and then changed

his answer by saying he might have moved it over. TFO Hosp confronted AUSTIN with the fact

that he has "touched" the gun and AUSTIN then said he doesn't handle her gun.
                                                                      'IFO Josh Hunt (TFO
        13.    While TFO Hosp and TFO Bauer were interviewing AUSTIN,

Hunt) and TFO Chad Nord (TFO Nord) interviewed Miller. TFO Hunt advised Miller of her

Miranda rights and Miller agreed to speak with the TFOs. Miller stated that she normally leaves

the residence at approximately 6 a.m. and returns at approximately 6 p.m. Miller stated that
      Case 3:19-cv-01095 Document 1-1 Filed 10/07/19 Page 4 of 5 Page ID #8


AUSTIN does not currently have employment. Miller stated that AUSTIN cuts peoples hair

sometimes and also received some money from his brother following a law suit settlement. Miller

continued to state that other than that, she was not sure of AUSTIN's other source(s) of income.

        14.      TFO Hunt inquired with Miller about the gun and Miller stated she owns a Taurus

9mm handgun. Miller stated that she normally keeps the gun either under her pillow or in the

dresser drawer next to her bed.   Miller stated that both she and AUSTIN have access to the entire

house. Miller further stated that no other adults, except for possibly AUSTIN's mother, have

access to the house.   Miller stated AUSTIN knew       she had a gun in the house.

        15.      During the search, agents located a Ruger 9mm Pro-Mag, a digital scale, four

cellular telephones, a black revolver speed loader, a Hi-Point 40 caliber magazine, a black Taurus

9mm handgun, ammunition, and an undetermined amount of United States currency.

        16.      On May 20,2079, TFO Hosp examined the seized cuffency for possible Official

Funds used during a controlled purchase from AUSTIN on May           6,2019. During the examination,

TFO Hosp located nine $100 bills along with two $50 bills which were recorded on May 6, 2019 as

Official Funds. The remaining currency was transported to Loomis, where an official count was

conducted. The total amount of currency was determined to be $5,050.00.

        17.      Based on the foregoing, declarant believes that the subject-matter $5,050.00 in

United States Currency is property which constitutes money furnished or intended to be furnished by

a person   in exchange for a controlled substance, or proceeds traceable to such an exchange, or

money used to facilitate a violation of 21 U.S.C. S S01 et seq.

       18.      Based on the foregoing, declarant believes that the subject-matter Taurus PT709

9mm Slim Pistol, bearing serial number TJY0I 510 and assorted ammunition, is property which

constitutes firearms involved in or used in a knowing violation of 18 U.S.C. g 922(gX1).



                                                   4
       Case 3:19-cv-01095 Document 1-1 Filed 10/07/19 Page 5 of 5 Page ID #9


       Pursuant to 28 U.S.C. S 1746(2), I declare under penalty of perjury that the foregoing is true

and correct.
                          -l{N
       Executed on this          day of October,2Ol9.

                                                            C/'LL
                                                      Special Agent
                                                      Bureau of Alcohol, Tobacco, Firearms
                                                      and Explosives




                                                  5
